UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-50619 TONGA CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-1069035 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2600 South Shore Blvd., Suite 100, League City, TX 77573 (Address of principal executive offices) (281) 334-5161 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of share outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 17, 2007, there were 51,843,756 shares of the registrant’s sole class of common shares outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis 12 Item 3. Controls and Procedures 16 Item 3A (T). Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings -Not Applicable 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities - Not Applicable 18 Item 4. Submission of Matters to a Vote of Security Holders - Not Applicable 18 Item 5. Other Information - Not Applicable 18 Item 6. Exhibits 18 Signatures PART I FINANCIAL INFORMATION Item 1.Financial Statements For financial information, please see the financial statements and the notes thereto, attached hereto and incorporated herein by this reference. The financial statements have been prepared by Tonga Capital Corporation without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as allowed by such rules and regulations, and management believes that the disclosures are adequate to make the information presented not misleading. These financial statements include all of the adjustments which, in the opinion of management, are necessary to a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. These financial statements should be read in conjunction with the audited financial statements at December 31, 2006, included in the Company's Form 10-KSB. 3 TONGA CAPITAL CORPORATION (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets (Unaudited) June 30, 2007 December 31, 2006 ASSETS Current assets Cash $ 34,401 $ 19,477 Accounts Receivable 20,837 - Inventories 54,741 - Prepaid expenses 36,671 39,297 Total current assets 146,650 58,774 Property & equipment, net of accumulated depreciation and amortization 3,521,003 59,301 Asset being developed for our own use 0 2,517,331 Security deposits 26,278 26,278 TOTAL ASSETS $ 3,693,931 $ 2,661,684 LIABILITIES AND STOCKHOLDERS' EQUITY: Current Liabilities Accounts payable $ 416,713 $ 487,299 Accrued expense – related party 111,148 30,348 Accrued expenses - Other 200,853 100,756 Notes payable - 165,000 Notes payable - related parties 636,942 510,129 Convertible notes payable - 500,000 Total Current Liabilities 1,365,656 1,793,532 Stockholders' Equity Common stock, $0.01 par value; 500,000,000 shares authorized, 51,522,256 and 49,166,514 shares issued and outstanding on June 30, 2007 and December 31, 2006, respectively 515,222 491,665 Additional paid-in capital 7,797,236 1,655,106 Deficit accumulated during the development stage (5,984,183 ) (1,278,619 ) Total Stockholders' Equity 2,328,275 868,152 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3,693,931 $ 2,661,684 See the accompanying notes to the consolidated financial statements 4 TONGA CAPITAL CORPORATION (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Income & Expenses (Unaudited) Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Inception (May 8, 2006) to June 30, 2006 Inception (May 8, 2006) to June 30, 2007 Revenue $ 137,760 $ 137,760 $ -0- $ 137,760 Operational Expenses Cost of goods sold 167,192 167,192 0 167,192 Pre-operating plant operating expenses 54,541 105,861 7,250 225,237 General and administrative 4,189,541 4,554,845 123,519 5,237,628 Recapitalization expense -0- -0- 400,000 400,000 Total Operational Expense 4,411,274 4,827,898 530,769 6,030,057 Other Income (Expense) Interest income 853 2,042 283 3,880 Interest expense 9,551 17,468 12,317 95,766 Net Other Income (Expense) (8,698 ) (15,426 ) (12,034 ) (91,886 ) Net Loss $ (4,282,212 ) $ (4,705,564 ) $ (542,803 ) $ (5,984,183 ) Per Share Information Weighted average number of common shares outstanding 51,253,770 50,568,071 39,420,417 47,865,828 Net Loss per Share $ (0.08 ) $ (0.09 ) $ (0.01 ) $ (0.13 ) See the accompanying notes to the consolidated financial statements 5 TONGA CAPITAL CORPORATION (A DEVELOPMENT STAGE COMPANY) Consolidated Statement of Stockholders' Equity For the Period from Inception (May 8, 2006) through June 30, 2007 (Unaudited) Deficit accumulated Additional during the Common Stock Paid-In development Shares Amount Capital stage Totals Stock issued at formation 39,275,000 $ 392,750 $ (386,272 ) $ 6,478 Reverse acquisition recapitalization 7,852,539 78,525 (78,525 ) - Shares issued in private placement for cash 2,038,975 20,390 1,911,627 1,932,017 Issuance of warrants 196,440 196,440 Imputed interest on loan from shareholder 11,836 11,836 Net loss for 2006 (1,278,619 ) (1,278,619 ) Balance - December 31, 2006 49,166,514 491,665 1,655,106 (1,278,619 ) 868,152 Shares issued in private placement for cash 1,820,000 18,200 1,728,094 1,746,294 Note Conversion 535,742 5,357 530,385 535,742 Issuance of warrants 18,895 18,895 Employee Stock Options 3,864,756 3,864,756 Net loss (4,705,564 ) (4,705,564 ) Balance - June 30, 2007 51,522,256 $ 515,222 $ 7,797,236 $ (5,984,183 ) $ 2,328,276 See the accompanying notes to the consolidated financial statements 6 TONGA CAPITAL CORPORATION (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Cash Flows (Unaudited) Six Months Inception Inception Ended (May 8, 2006) to (May 8, 2006) to June 30, June 30, June 30, 2007 2,006 2007 Cash Flows from Operating Activities Net Loss $ (4,705,564 ) $ (542,803 ) $ (5,984,183) Adjustments to reconcile net loss to cash used in operating activities Non-cash interest expense from issuance of warrants 10,750 Depreciation and amortization 18,020 20,198 Interest expense - amortization of debt discount - 53,751 Imputed interest on related-party note - 3,906 Recapitalization expense - 400,000 Non-cash stock option costs 3,864,756 3,864,756 Changes in Assets and Liabilities: - Increase in accounts receivable (20,837) (20,837) Increase in inventory (54,741) (54,741) Increase in prepaid expenses 2,626 (36,671) (Decrease) Increase in accounts payable (64,591) 17,641 416,713 Increase in accrued expenses 201,102 1,568 312,001 Security deposit (17,858 ) Prepaid expense (7,250 ) Net Cash Used in Operating Activities (759,229 ) (537,952 ) (1,025,107) Cash Flows from Investing Activities Acquisition of fixed assets (941,160 ) (79,757 ) (3,324,256) Increase in security deposits - (26,278) Net Cash Used in Investing Activities (941,160 ) (79,757 ) (3,350,534) Cash Flows from Financing Activities Payment of note payable (165,000 ) - Proceeds from Notes Payable 650,000 Proceeds from convertible notes payable 250,000 7 Loans from shareholders 126,813 236,942 Stock issued for cash 1,820,000 4,358,975 Offering costs (66,500 ) (192,353) Cost contributed by principal owner - 6,478 6,478 Net Cash Provided by Financing Activities 1,715,313 906,478 4,410,042 Net Increase in Cash 14,924 288,769 34,401 Cash and cash equivalents - Beginning of period 19,477 - - Cash and cash equivalents - End of period $ 34,401 288,769 $ 34,401 Supplemental Disclosure of Cash Flow Information: Cash Paid During the period for: Interest $ 30,472 $ 43,913 Income Taxes $ - $ - Non-Cash Transactions Investing activities: Capitalized interest during construction period $ 36,953 $ 181,243 Financing activities Note payable issued for recapitalization $ - $ 400,000 Note payable converted to stock $ 500,000 $ - See the accompanying notes to the consolidated financial statements 8 TONGA CAPITAL CORPORATION (A DEVELOPMENT STAGE COMPANY) Notes to the Consolidated Financial Statements As of June 30, 2007 (Unaudited) Note 1—Basis of Presentation The accompanying unaudited interim consolidated financial statements of Tonga Capital Corporation have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the rules and regulations of the Securities and Exchange Commission. They do not include all information and notes required by U. S. generally accepted accounting principles for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes contained in Tonga’s Annual Report on Form 10-KSB for the period from inception (May 8, 2006) through December 31, 2006. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the full year. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Tonga began producing biodiesel fuel in the quarter ended June 30, 2007 and began selling this product. Revenues generated form sales of produced biodiesel were relatively minor in volume and amount. Accordingly, management considers Tonga still to be a development stage entity and that this level of operations is not significant enough to justify elimination of development stage disclosures including reporting results of operations, cash flows and changes in equity on a cumulative basis since inception. Note 2—Summary of Significant Accounting Policies Accounting Policies implemented since Tonga filed its Annual Report on Form 10-KSB for the period from inception (May 8, 2006) through December 31, 2006, include the following: Share-Based Compensation Tonga measures all share-based payments, including grants of employee stock options, using a fair-value based method in accordance with Statement of Financial Accounting Standards No.123R, “Share-Based Payments.”The cost of services received in exchange for awards of equity instruments is recognized in the statement of operations based on the grant date fair value of those awards amortized over the requisite service period. Tonga utilizes a standard option pricing model, the Black-Scholes model, to measure the fair value of stock options granted. Inventories Inventories are stated at the lower ofaverage cost basis or market. Abnormal amounts of idle facility expense, freight, handling costs, and wasted materials (spoilage) are recognized as current-period charges.Fixed production overhead is allocated to the costs of conversion into inventories based on the normal capacity of the production facilities.As of June 30, 2007, inventory consisted of the following: Finished Goods $14,334 Work-In-Process 16,126 Raw Materials 24,281 Total $54,741 9 Accounts Receivable Accounts receivable are presented at face value, net of the allowance for doubtful accounts. The allowance for doubtful accounts is established through provisions charged against income and is maintained at a level believed adequate by management to absorb estimated bad debts based on historical experience and current economic conditions. Management believes all receivables will be collected and therefore the allowance has been established to be zero at June 30, 2007. Note 3 - Going Concern Tongahas incurred significant losses from operations since inception has limited financial resources. These factors raise substantial doubt about Tonga’s ability to continue as a going concern.Tonga's financial statements for the six months ended June 30, 2007 have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The current liabilities at June 30, 2007 exceed current assets by $1,219,006 and there is an accumulated deficit of $5,984,183. Tonga has earned minimal revenue from operations. Tonga's ability to continue as a going concern is dependent upon its ability to develop additional sources of capital and, ultimately, achieve profitable operations. The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. Note 4 – Property Plant and Equipment Tonga constructed equipment for its own use totaling $3,431,800. On June 25, 2007, these assets were placed into service pursuant to applicable accounting principles.Such assets have not yet been categorized by type of asset, and such information will be provided in the next quarterly filing for the period ending September 30, 2007. For the six months ended June 30, 2007, depreciation expense was $13,479.As of June 30, 2007, accumulated depreciation was $20,199. Note 5 - Stockholders’ Equity During the six months ended June 30, 2007, Tonga sold 1,820,000 common shares for $1,746,294 net of offering costs of $73,706. The shares were sold at a price of $1.00 per share. See Note 7 regarding restricted common stock issued in connection with convertible debt. During the six-months ended June 30, 2007, Tonga issued warrants exercisable at $1 per share for 12,000 common shares. Warrants for 10,000 shares will expire on January 31, 2017 and the remaining warrants will expire on February 1, 2012. Note 6 –Related Party Transactions On April 2, 2007, Tonga engaged Charles T. Phillips, a former officer and director, as a consultant. Mr. Phillips will receive $12,500 monthly beginning September 1, 2007 for two years. The agreement provides for the placement of certain restrictions on the sale of common shares held by Mr. Phillips. In addition, Tonga borrowed $71,942 from Mr. Phillips repayable with 8.5% interest per annum on January 8, 2007.Mr. Phillips and Tonga have executed a forbearance agreement extending the due date of the note to December 31, 2007. 10 Tonga borrowed $400,000 from Ultimate Investments Corporation on June 30, 2006.The loan was originally non-interest bearing and due 90 days from the date of the note.After such date, interest accrues at the default rate of 12% per annum.On April 3, 2007, Ultimate Investments Corporation and Tonga executed a forbearance agreement which allows Tonga to make scheduled payments of principal and interest through December 31, 2007. Tongaborrowed $115,000 in December 2006 from Mr. Don Guggenheim, a current shareholder.The notes payable were due on January 8, 2007.Tonga is currently in default of the terms of these agreements. On December 8, 2006, Tonga borrowed $50,000 from Mr. Richard Cilento, Jr., a current Board member.This promissory note accrues interest at 8.5% per annum and had adue date of January 8, 2007. On June 30, 2007, Mr. Cilento and Tonga executed a forbearance agreement which allows Tonga to remit a lump sum payment for both interest and principal no later than November 16, 2007. Tonga entered into a consulting agreement with Coastal Safety & Environmental Systems, LLC, , which is a related party.The agreement provides for a monthly fee payable to Coastal of $30,000 plus a monthly allowance of $1,800 for the use of two trucks.For the six months ended June 30, 2007, Tonga incurred a total of $190,800 in relation to such contract, of which $111,148 was included in accrued expenses, related party at June 30, 2007. Note 7 – Convertible Notes Payable On April 3, 2007, The West Hampton Special Situation Fund, LLC converted the principal and interest due on the $250,000 note into 275,742 common shares. In addition, The Elevation Fund, LLC received 10,000 common shares as an origination fee for arranging the debt. On April 3, 2007, the Kirby Enterprise Fund, LLC and Kearney Holdings, LLC converted the principal due on the $250,000 in notes held by them into 250,000 common shares, with the interest to be paid in cash. Note 8 – Executive Compensation Tonga hired Messers. Barent Cater, Stuart Cater and Jim O’Neal on April 20, 2007, with an effective date of March 1, 2007. Under the employment agreements, Barent Cater received the option to purchase 5,000,000 common shares at $1.00 per share and Stuart Cater and Jim O’Neal each received an option to purchase 2,000,000 common shares at $1.00 per share. The grant date for the options was the date that all terms related to the employment agreement and option vesting schedule were agreed to by both parties, which as stated in the employment contracts, was the date the agreements were executed, April 20, 2007. The options vest over a three-year period beginning on the effective date of the employment agreements. At the grant date, April 20, 2007, the fair value of these executive options was $15,787,938.Tonga recorded compensation expense in the current year of $3,864,756 and is amortizing the balance of $11,923,182 over the remaining amortization period.The assumptionsused to value the options includeanexpectedterm of 5years,a risk freeinterestrate of 4.58%,expectedvolatilityusing comparablecompanyvolatility of184.83%, an exercise price of $1 and a stock price on the date of grant of $1.80. Note 9 – Executive Stock Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at March 31, 2007 - $ - - Granted 9,000,000 Exercised - Forfeited - Expired - - - Outstanding at June 30, 2007 9,000,000 $ 1.00 4.81 $ - Exercisable 1,750,000 $ 1.00 4.81 $ - Weighted-average grant-date fair value of options granted during the period: $ 15,787,938 Compensation costs recognized during the period $ 3,864,756 Unrecognized compensation cost related to non-vested share based compensation $ 11,923,182 Weighted-average recognition period of unrecognized compensation cost 3.75 years Total grant date fair value of shares vested during period $ 3,069,877 Note 10 - Subsequent Events As of August 15, 2007, 1,291,500 shares of stock have been subscribed and accepted relating to the April 16, 2007 private placement memorandum. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS CAUTIONARY This Item 2 and the report on Form 10-QSB for the six-month period ended June 30, 2007 may contain “forward-looking statements" regarding Tonga Capital Corporation (the “Company” or “Tonga”). In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "expects," "plans," "intends," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in any forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. Changes in the circumstances upon which we base our predictions and/or forward-looking statements could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: (1) our limited operating history; (2) our ability to pay down existing debt; (3) the Company's ability to obtain contracts with suppliers of raw materials (for the Company's production of biodiesel fuel) and distributors of the Company's biodiesel fuel product; (4) the risks inherent in the mutual performance of such supplier and distributor contracts (including the Company's production performance (5) the Company's ability to secure and retain management capable of managing growth; (6) the Company's ability to raise necessary financing to execute the Company's business plan; (7) potential litigation with our shareholders, creditors and/or former or current investors; (8) the Company's ability to comply with all applicable federal, state and local government and international rules and regulations; and (9) other factors over which we have little or no control. The independent registered public accounting firm’s report on the Company’s financial statements as of December 31, 2006, includes a “going concern” explanatory paragraph that describes substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to the factors prompting the explanatory paragraph are discussed below and also in Note 3 to the unaudited quarterly financial statements. ORGANIZATION AND BUSINESS Tonga was incorporated on January 29, 1987, and was a non-operating entity classified as a shell company under Rule 12b-2 of the Securities Exchange Act of 1934. Prior to May 2006, the Company had limited activities and was essentially dormant. On June 30, 2006, the Company completed a reverse acquisition with Momentum Biofuels, Inc. ("Momentum"), which was accounted for as a recapitalization of Momentum. Tonga issued 39,275,000 shares of its common stock to the shareholders of Momentum in exchange for 100% of the issued and outstanding shares of Momentum (39,275,000 shares). As a result of the transaction, Momentum became a wholly-owned subsidiary of Tonga. In connection with the acquisition of Momentum, on June 30, 2006, the Company issued a non-interest bearing, unsecured promissory note for $400,000 to Ultimate Investments Corporation, a company that is owned by a shareholder of the Company. The $400,000 promissory note was issued in connection with the retirement of 16,525,000 shares of the Company's common stock. The note was due on September 28, 2006 and the Company was unable to pay the note, at that time. The terms of the note provided that in failure of payment, the note would accrue interest at 12% per annum. The Company has entered into a forbearance agreement, with the note holder, a discussion of its terms are in the Liquidity and Capital Resources section below. 12 In March 2007, the Company underwent a change in management and controlling ownership. Messrs. Phillips and Degeyter resigned as the Chief Executive Officer and Chief Financial Officer, respectively. Messers. Barent Cater and Stuart Cater were appointed as the Chief Executive Officer and Chief Financial Officer, respectively (Messrs. Barent Cater and Stuart Cater are brothers). Mr. Phillips resigned as the Chairman of the Board of Directors and Mr. Barent Cater has been appointed to replace him. Mr. Jim O’Neal was appointed as Chief Operating Officer. In connection with the above officer appointments, Messers. Barent Cater, Stuart Cater and Jim O’Neal each entered into an employment agreement with the Company, effective March 1, 2007. Per his employment agreement, Barent Cater is to receive a monthly salary of $8,333, beginning September 1, 2007. Mr. Barent Cater’s salary will be reviewed annually by the Board of Directors. Pursuant to the agreements with Stuart Cater and Jim O’Neal, they are each to receive the monthly salary of $8,333, beginning May 1, 2007. This amount increases to $12,500 upon the earlier occurrence of either the completion of a $3 million in financing or December 1, 2007. Their salaries will be subject to an annual review by the Board of Directors. Each contract is a two-year contract with the option to renew for period of one-year thereafter. Under these agreements, Barent Cater received an option to purchase 5,000,000 shares of the Company’s common stock at $1.00 per share and Stuart Cater and Jim O’Neal each received an option to purchase 2,000,000 shares of the Company’s common stock at $1.00 per share. The options have a term of five years. On April 30, 2007 the Company filed a Schedule 14f-1 Information Statement with the SEC in which Jeffrey P. Ploen, the Company’s sole Director, nominated 4 individuals for appointments to the Company’s Board of Directors.Those nominations became effective on May 10, 2007. RESULTS OF OPERATIONS The Company recognized revenue of $97,790 during the six months ending June 30, 2007 all of which was generated in June 2007. Operating expenses for the six months ended June 30, 2007, included $127,222 in cost of goods sold, $105,861 in plant operating expenses and $4,554,845 in general and administrative expenses; totaling $4,787,928 for the six months ended June 30, 2007 ($127,222 in cost of goods sold, $54,541 in plant operating expenses and $4,189,541 in general and administrative expenses; resulting in total operating expenses of $4,371,304 for the three months ended June 30, 2007). During the six months ended June 30, 2007, the Company incurred interest expense of $17,468 and recognized interest income of $2,042($9,551 in interest expense and $853 in interest income for the three months ended June 30, 2007). During the six months ended June 30, 2007, the Company recognized a net loss of $4,705,564 ($4,282,212 for the three months ended June 30, 2007). The net loss per share for the six months ended June 30, 2007, was $0.09 per share ($0.08 per share for the three months ended June 30, 2007). The Company’s cash expenditures during the six months ended June 30, 2007 for the continued construction of the biodiesel plant in LaPorte, Texas were $914,467.As of June 25, 2007, the construction was substantially completed at a cost of $3,431,800. These assets were placed in service and are being depreciated pursuant to applicable accounting principles. LIQUIDITY AND CAPITAL RESOURCES At June 30, 2007, the Company had $34,401 in cash and $112,249 in other assets with which to conduct its operations. There can be no assurance that the Company will be able to carry out its business plan. Historically, our cash needs have been satisfied primarily through proceeds from private placements of our equity securities and debt instruments, but we cannot guarantee that such financing activities will be sufficient to fund our current and future projects and our ability to meet our cash and working capital needs. No commitments to provide additional funds have been made by management or other stockholders. Irrespective of whether the Company's cash assets prove to be inadequate to meet the Company’s operational needs, the Company might seek to compensate providers of services by issuances of its common stock in lieu of cash. During the six months ended June 30, 2007, the Company incurred losses from operations resulting in a cumulative net working capital deficit of $1,219,006. Net cash used in operating activities during the six months ended June 30, 2007 was $763,608. Net cash used in investing activities during the six months ended June 30, 2007 was $936,781, of which, most of these funds were used in the completion of the Company’s production equipment. Net cash provided by financing activities during the six months ended June 30, 2007 was $1,715,313. 13 The Company’s financing activities during the six months ending June 30, 2007 include the following: During the six months ended June 30, 2007, the Company sold 1,820,000 shares of its restricted common stock for cash of $1,820,000, less offering costs of $66,500. The shares were sold for $1.00 per share. In June 2006, Momentum completed a bridge financing of $500,000. The bridge financing consisted of two 12.25% interest bearing promissory notes, due on demand. The first $250,000 promissory note was issued to a related party, The Elevation Fund, LLC, an entity owned by a shareholder of the Company. This note was assigned to the West Hampton Special Situation Fund, LLC, and a non-related entity on June 13, 2006. The second $250,000 promissory note was originally issued to Gus Blass II. Mr. Blass has split the $250,000 promissory note and assigned $125,000 of the note to Kearney Holdings, LLC on December 20, 2006. The remaining $125,000 of the promissory note was assigned to the Kirby Enterprise Fund, LLC on February 6, 2007. On April 3, 2007, Momentum converted the principal and accrued interest on the $250,000 promissory note held by the West Hampton Special Situation Fund, LLC into 275,742 shares of the Company’s restricted common stock. The Company will also issue 10,000 shares of its restricted common stock to The Elevation Fund, LLC for the origination fee of $10,000 due on the promissory note. On April 3, 2007, the principal due on the two $125,000 promissory notes held by Kearney Holdings, LLC and the Kirby Enterprise Fund, LLC were converted into 250,000 shares of the Company’s restricted common stock and all accrued interest was paid in cash. In connection with the $500,000 bridge financing, the Company issued the original parties warrants exercisable for 100,000 shares of its common stock. The warrants have a term of ten years and an exercise price of $1.00 per share. In connection with certain terms of this agreement, The Company has issued an additional warrant exercisable for 30,000 shares of the Company’s common stock with an exercise price of $1.00 per share and a term of 10 years (see footnote 7 to the financial statements). In connection with the reverse acquisition of Momentum, on June 30, 2006, Tonga issued a non-interest bearing, unsecured promissory note for $400,000 to Ultimate Investments Corporation ("Ultimate Investments"), a company that is owned by a shareholder of the Company. The $400,000 promissory note was issued regarding the retirement of 16,525,000 shares of the Company's common stock. The note was due on September 28, 2006 and the Company was unable to pay the note, at that time. The terms of the note provided that in failure of payment the note would cause the note to accrue interest at 12% per annum. On April 3, 2007, the Company entered into a forbearance agreement with Ultimate Investments for the $400,000 promissory note. The forbearance agreement provides for the Company to make scheduled payments on the principal and interest, with the final payment due December 31, 2007. In the six month period ending June 30, 2007, the Company made payments in the amount of $15,000 on this obligation. To meet working capital needs, Momentum obtained notes payable for $100,000 and $15,000 on December 8, 2006 and December 22, 2006 respectively, from Mr. Don Guggenheim a current shareholder. These promissory notes accrued interest at 8.5% per annum and had a due date of January 8, 2007.The Company is currently in default of the terms of these agreements. On December 8, 2006, Momentum issued a promissory note for $50,000 from Mr. Richard Cilento, Jr., a member of the Company's Board of Directors. This promissory note accrues interest at 8.5% per annum and had a due date of January 8, 2007. The Company has entered into a forbearance agreement with Mr. Cilento, which calls for these promissory notes to be paid in full by November 16, 2007. 14 Mr. Charles T. Phillips (then President and Chairman of the Company), in December 2006, loaned Momentum $110,129 represented by an 8.5% promissory note with a due date of January 8, 2007. At June 30, 2007, the balance of the note was $71,941.93. The Company has entered into a forbearance agreement with Mr. Phillips which calls for the promissory note to be paid in full by December 31, 2007. In April 2007, the Company entered into a consulting agreement with Mr. Phillips.Mr. Phillips will receive $12,500 monthly, beginning September 1, 2007. The agreement has a term of two-year. The agreement provides for the placement of certain restrictions on the sale of common shares held by Mr. Phillips. On April 16, 2007, the Company initiated a second private placement of 4,000,000 shares of its common stock at a price of $1.00 per share. As of August 15, 2007, 1,291,500 shares had been subscribed for and accepted related to under the terms of the private placement agreement. Management may need to seek and obtain funding, via loans or private placements of stock, for operations and to provide working capital. PLAN OF OPERATIONS Momentum, the Company’s wholly-owned subsidiary, is a start-up biodiesel producer, focused on servicing the U.S. Gulf Coast and in the future, international biodiesel markets. Momentum plans to manufacture high quality, low cost and socially responsible biodiesel fuels that complement and integrate with the existing diesel fuel supply chain. Biodiesel is a domestic, renewable fuel for use in diesel engines that is derived from natural vegetable oils and animal fats. Biodiesel contains no petroleum, but can be used in any concentration with petroleum-based diesel fuel in existing diesel engines without engine modification. Our initial plant in LaPorte, Texas, has been completed and is currently in limited production. The Company’s initial focus will be on efficiently operating the La Porte plant at its planned capacity and on sales of our product. Our marketing strategy will focus on wholesale distribution to fuel jobbers, corporate fleets and government users. We will also use established alternative fuel brokers where appropriate. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of financial statements included in this Quarterly Report on Form 10-QSB requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments. Management bases its estimates and judgments on historical experiences and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The more significant accounting estimates inherent in the preparation of the Company's financial statements include estimates as to the valuation of equity related instruments issued, and valuation allowance for deferred income tax assets. Our accounting policies are described in the notes to financial statements included in this Quarterly Report on Form 10-QSB. The more critical accounting policies are as described below. The Company believes that the following are some of the more significant accounting policies and methods used by the Company: · revenue recognition; · value of long-lived assets; · inventories · assets being developed for our own use; and · income taxes. 15 REVENUE RECOGNITION The Company will recognize revenue when the product has been delivered to the customer, the sales price is fixed or determinable, and collectability is reasonably assured. VALUATION OF LONG-LIVED ASSETS The Company assesses the impairment of long-lived assets whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors the Company considers important which could trigger an impairment review include negative projected operating performance by the Company and significant negative industry or economic trends. The Company does not believe that there has been any impairment to long-lived assets as of June 30, 2007. Inventories Inventories are stated at the lower of average cost basis or market.Abnormal amounts of idle facility expense, freight, handling costs, and wasted materials (spoilage) are recognized as current-period charges. Fixed production overhead is allocated to the costs of conversion into inventories based on the normal capacity of the production facilities. ASSETS BEING DEVELOPED FOR OUR OWN USE Assets being developed for our own use are stated at cost, which includes the cost of construction and other direct costs attributable to the construction. No provision for depreciation is made on assets developed for our own use until such time as the relevant assets are completed and put into service. The Company capitalizes interest cost on borrowings incurred during the new construction or upgrade of qualifying assets. Capitalized interest is added to the cost of the underlying assets and amortized over the estimated useful lives of the assets. Interest cost was capitalized during the period from inception (May 8, 2006) through June 30, 2007 amounted to $181,243 ($36,953 for the six months ended June 30, 2007). RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS The Company has reviewed recently issued accounting pronouncements and the Company does not expect that the adoption of recently issued accounting pronouncements will have a material impact on its financial position, results of operations or cash flows. ITEM 3. CONTROLS AND PROCEDURES a.Evaluation of Disclosure Controls and Procedures: The management of the Company has evaluated the effectiveness of the Company's disclosure controls and procedures as of the end of the period of the report June 30, 2007, and has concluded that the disclosure controls, internal controls and procedures are not effective based upon their evaluation as of the evaluation date. Management’s assessment that its reporting controls are ineffective results primarily from the fact that its independent registered public accounting firm noted deficiencies in the Company's computation of share based compensation. As a result, the Company made significant revisions to our proposed financial statement disclosures. We are taking steps necessary to address these reporting issues in future filings including increased training in the areas of accounting for share based compensation and financial statement disclosures. b.Changes in Internal Control over Financial Reporting: There were no changes in the small business issuer's internal control over financial reporting identified in connection with the Company evaluation required by paragraph (d) of Rule 13a-15 or Rule 15d-15 under the Exchange act that occurred during the small business issuers last fiscal quarter that has materially affected or is reasonable likely to materially affect, the small business issuer's internal control over financial reporting. 16 ITEM 3A(T). CONTROLS AND PROCEDURES There have been no changes in the small business issuers internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Rule 240.15d-15 that occurred during the small business issuer’s last fiscal quarter that has materially affected, or is reasonable likely to materially affect, the small business issuer’s internal control over financial reporting. PART IIOTHER INFORMATION Item 1. Legal Proceedings. Not Applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds The Company made the following unregistered sales of its securities from January 1, 2007 to June 30, 2007. DATE OF SALE TITLE OF SECURITIES NO. OF SHARES CONSIDERATION CLASS OF PURCHASER 01/03/07-01/26/07 Common Stock 850,000 $1.00 per share Accredited Investor(s) - Private Placement Memorandum 01/31/07 Warrant for common stock 10,000 Penalty for failure to register warrants Business Associate 02/1/07 Warrant for common stock 2,000 Investment banking fees Business Associate 04/16/07 – 06/30/07 Common Stock 970,000 $1.00 per share Accredited Investor(s) - Private Placement Memorandum 04/20/08 Options for common Stock 9,000,000 $1.00 exercise price Company Executive Exemption from Registration Claimed All of the sales by the Company of its unregistered securities were made by the Company in reliance upon Section 4(2) of the Act. All of the individuals and/or entities listed above that purchased the unregistered securities were all known to the Company and its management, through pre-existing business relationships, as long standing business associates, friends, and employees. All purchasers were provided access to all material information, which they requested, and all information necessary to verify such information and were afforded access to management of the Company in connection with their purchases. All purchasers of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company. All certificates or agreements representing such securities that were issued contained restrictive legends, prohibiting further transfer of the certificates or agreements representing such securities, without such securities either being first registered or otherwise exempt from registration in any further resale or disposition. 17 Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. None Item 5. Other Information. None Item 6. Exhibits. The following is a complete list of exhibits filed as part of this Form 10-QSB. Exhibit numbers correspond to the numbers in the Exhibit Table of Item 601 of Regulation S-B. 31.1 Certification by the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act. 31.2 Certification by the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act. 32.1 Certification by the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act. 32.2 Certification by the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TONGA CAPITAL CORPORATION Date: August 20, 2007 By: /s/ Barent W. Cater Barent W. Cater, President and Chief Executive Officer Date:August 20, 2007 By: /s/ Stuart C. Cater Stuart C. Cater, Chief Financial Officer 18
